Citation Nr: 0107963	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of the lower extremities with loss of bowel and 
bladder control.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1957 to March 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In a September 2000 VA Form 9, the veteran requested that he 
be afforded a personal hearing before a member of the Board 
at the RO and that he also be afforded a personal hearing 
before a member of the Board in Washington, D.C.  Thereafter, 
the veteran indicated that he wanted to cancel his request 
for a Board hearing.  In correspondence from the veteran 
received shortly thereafter as well as in the informal 
hearing presentation of his representative, it was indicated 
that the veteran inadvertently signed the form indicating 
that he did not want a Board hearing because his eyesight is 
poor and he did not realize what he was signing.  It was 
further requested by the veteran that he be afforded a 
personal hearing before a member of the Board at the RO.  The 
representative also indicated that a videoconference hearing 
would be acceptable.  As such, the veteran should be afforded 
one of those 2 types of hearings, depending on this 
preference.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should contact the veteran and 
determine if he wants an in person 
personal hearing before a member of the 
Board at the RO or a personal hearing 
from the RO before a member of the Board 
sitting in Washington, D.C. via 
videoconference.  Thereafter, the RO 
should schedule the veteran for the 
preferred type of personal hearing before 
a member of the Board and notify the 
veteran of that hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




